                                                   THE HONORABLE MARY JO HESTON
1                                                  CHAPTER 13
                                                   HEARING DATE: August 6, 2019
2
                                                   HEARING TIME: 1:00 P.M.
3                                                  LOCATION: Vancouver, Washington
                                                   RESPONSE DATE: July 30, 2019
4

5

6

7

8

9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 19-41937-MJH
13    MATTHEW ADDISON LEEPER,                     OBJECTION TO CONFIRMATION WITH
                                                  STRICT COMPLIANCE
14

15
                                        Debtor.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtor filed this Chapter 13 case on June 12, 2019. The applicable commitment period is
20
     thirty-six months. The case is currently in the second month and the Meeting of Creditors has
21
     not yet been completed. The bar date for filing non-governmental claims is August 21, 2019.
22
     Scheduled unsecured claims total $57,635.00, and scheduled priority claims total $3,545.00. The
23
     Trustee estimates that under the proposed plan general unsecured creditors will receive
24

25   approximately $0.00.
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                  2122 Commerce Street
                                                  -1                               Tacoma, WA 98402
                                                                                        (253) 572-6600
      Case 19-41937-MJH           Doc 17    Filed 07/23/19    Ent. 07/23/19 13:31:02        Pg. 1 of 3
1
                                              OBJECTION
2

3       ☐ Plan is not feasible:

4       ☒ Plan is not proposed in good faith or is forbidden by law:

5           Debtor has not filed all required tax returns. Prior to confirmation a debtor must have
            “filed all applicable Federal, State, and local tax returns as required by section 1308.”
6           11 U.S.C. § 1325(a)(9). Under section 1308(a), the debtor must file all applicable tax
            returns for the 4-year period ending on the date of the filing of the petition. Debtor
7           testified at the 341 Meeting of Creditors on July 16, 2019, that he had not yet filed the
            2018 tax return with the Internal Revenue Service. Confirmation should be denied until
8
            such time as the returns are filed.
9
        ☐ Plan fails to commit all excess disposable income for the applicable commitment period
10        as required by 11 U.S.C. § 1325(b)(1)(B):

11      ☐ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
          1325(a)(4):
12
        ☐ Schedules or other documentation insufficient:
13
        ☐ Other:
14
            WHEREFORE, Trustee requests that the objection to confirmation be sustained and
15
     debtor be ordered to file a motion to confirm a plan resolving the issues raised herein within 14
16

17   days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the

18   hearing on the next available motion calendar after the 14 days expires. If the Motion to

19   Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the

20   Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
21
            DATED this 23rd day of July, 2019.
22

23

24                                                    /s/ Matthew J.P. Johnson
                                                      Matthew J.P. Johnson, WSBA# 40476 for
25                                                    Michael G. Malaier, Chapter 13 Trustee
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                  2122 Commerce Street
                                                 -2                                Tacoma, WA 98402
                                                                                        (253) 572-6600
      Case 19-41937-MJH           Doc 17    Filed 07/23/19    Ent. 07/23/19 13:31:02        Pg. 2 of 3
1                                        CERTIFICATE OF MAILING
2
              I certify under penalty of perjury under the laws of the United States that on July 23, 2019, I
3    caused to be mailed via regular mail a true and correct copy of the Trustee’s Objection to Confirmation to
     the following:
4
             Matthew Addison Leeper
5            6610 NW Whitney Rd, Space 62
             Vancouver WA 98665
6
             The following parties received Trustee’s Objection to Confirmation via ECF:
7
                     Todd Trierweiler
8                    U.S. Trustee

9            Executed at Tacoma, Washington this 23rd day of July, 2019.

10
                                                              /s/ Ruth Wilson
11                                                            Motion Coordinator for
                                                              Michael G. Malaier, Chapter 13 Trustee
12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                          Michael G. Malaier
                                                                                  Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                        2122 Commerce Street
                                                    -3                                   Tacoma, WA 98402
                                                                                              (253) 572-6600
      Case 19-41937-MJH            Doc 17     Filed 07/23/19       Ent. 07/23/19 13:31:02         Pg. 3 of 3
